Citation Nr: 0932510	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to August 
1967, and from September 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

A September 2007 decision of the Board denied entitlement to 
service connection for a right shoulder disorder.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2009, the 
Court issued an Order granting a Joint Motion for Remand 
(Joint Motion), vacating the Board's September 2007 decision 
denying service connection for a right shoulder disorder, and 
remanding the matter for the Board to provide additional 
reasons and bases for its decision in compliance with the 
instructions in the Joint Motion.  

A letter was sent to the Veteran and his attorney in May 
2009, in which they were given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  In August 
2009, the Veteran's representative submitted additional 
argument to the Board.


FINDING OF FACT

The evidence of record demonstrates that a right shoulder 
disorder is not related to active duty service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a right shoulder disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of the Veteran's claim, an August 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the August 2003 letter 
did not notify the Veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the Veteran because the preponderance of the evidence is 
against service connection for a right shoulder disorder; 
thus, an effective date and a disability evaluation will not 
be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with a VA examination in December 2003 with regard to his 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Although the Veteran contends that the December 2003 VA 
examination was not adequate, as discussed in greater detail 
below, the Board finds that it is more than adequate, as it 
was based on a review of the Veteran's claims file, an 
interview with the Veteran, and a physical examination of the 
Veteran.  Also, it provided supporting rationale for the 
conclusion that the 


Veteran's right shoulder disorder was not related to service.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran claims that he injured his right shoulder in 
service after falling off the back of a truck, landing in 
between a trailer hitch, in January 1983.

Historically, the Veteran served on active duty from May 1951 
to August 1967, and from September 1982 to April 1986.  A May 
1955 separation examination reveals normal upper extremities.  
On his medical history report completed at that time, the 
Veteran denied any history of painful or trick shoulder.  A 
May 1959 separation and reenlistment examination shows normal 
upper extremities.  A July 1964 treatment note reflects the 
Veteran's complaints of pain in his right shoulder.  A July 
1967 separation examination reveals normal upper extremities, 
but notes that the Veteran had bursitis in his right shoulder 
in 1958.  On his medical history report completed at that 
time, the Veteran denied any history of painful or trick 
shoulder.  An October 


1980 National Guard entrance examination reveals normal upper 
extremities.  August and September 1982 active duty entrance 
examinations reflect that the Veteran's upper extremities 
were normal.  The Veteran's separation examination, performed 
in January 1986, notes normal upper extremities.  On his 
medical history report completed at that time, the Veteran 
denied any history of painful or trick shoulder.

An August 1981 progress note from a private physician reveals 
the Veteran's complaints of a right shoulder aching pain for 
two weeks with no history of injury.  The Veteran had good 
internal rotation, limited external rotation, and tenderness 
over the biceps groove.  A January 1983 progress note from a 
private physician reveals the Veteran's complaints of left 
shoulder pain noting that he fell off the back of a truck 
three days prior while in Texas with the Reserves.  The 
progress note revealed no complaints of right shoulder pain.  
A June 1983 progress note from a private physician reveals 
that the Veteran injured his right shoulder when he fell off 
of a motorcycle.  Physical examination revealed tenderness 
over the biceps joint and posterior deltoid.  X-rays showed 
no evidence of bone changes.

In a February 2001 VA treatment record, the Veteran 
complained of numbness and tingling in the right hand and 
some muscular pain in the right biceps area.  Upon 
examination, the Veteran had muscle tightness.  In a July 
2001 VA treatment record, the Veteran complained of right 
shoulder pain and requested a muscle relaxant medication.  
The Veteran indicated to the VA physician that his right 
shoulder pain was due to an old injury to his shoulder from 
service.  In an April 2002 VA treatment record, the Veteran 
complained of right shoulder pain, indicating to the VA 
physician that it related to an old service injury.  The 
Veteran also reported that he had a right shoulder rotator 
cuff injury and underwent orthoscopic surgery in September 
2001 and recently had completed a physical therapy program.

Private medical treatment records from August 2002 show that 
the Veteran underwent a right shoulder arthogram, which 
revealed incomplete tears of the supraspinatus tendon.  Air 
and contrast material did not definitely enter the 


subacromial-subdeltoid bursa.  Also noted were postoperative 
changes, to include resection of the distal end of the right 
clavicle and surgical anchors within the proximal humerus.

In December 2003, a VA examination for joints was conducted.  
The report of examination notes the Veteran's reported 
history that he injured both of his shoulders when he fell 
off the back of a truck landing between the trailer hitch and 
the truck during service.  The Veteran could not recall the 
date of the accident, and stated that he received treatment 
for his left shoulder at that time, but did not receive 
treatment for the right shoulder.  The Veteran complained of 
constant pain with intermittent weakness, stiffness, 
swelling, instability, and fatigue.  The Veteran further 
reported that he experienced pain as an 8-9 on a scale of 1-
10, with 10 being the greatest, occurring one to two times 
per week lasting from two hours to two days.  The Veteran 
estimated a 50% to 75% limitation of motion during flare-up.  
Physical examination revealed pain on motion, muscle spasms 
when coming out of abduction range of motion, palpable 
crepitus on range of motion, and reduced range of motion.  X-
ray examination of the right shoulder revealed resection of 
the distal right clavicle with widening of the 
acromioclavicular joint, narrowing of the glenohumeral joint 
space, and four surgical screws in the right humeral head.  
The report concluded with a diagnosis of right humeral head 
fracture with repair.  After reviewing the Veteran's claims 
file, reciting the relevant history and facts, and conducting 
an interview and examination of the Veteran, the VA examiner 
concluded that there was "no objective documentation or 
evidence to support [a] claim of occurrence during military 
service."

A July 2004 private treatment letter notes that the Veteran 
reported a history of injuring his shoulder when he fell off 
a truck in the military.  The Veteran further reported that 
he saw some medical personnel regarding the injury to his 
right shoulder, but that there were no records of this.  The 
treatment letter notes that the Veteran developed a tear of 
his rotator cuff and impingement, and underwent surgery to 
repair the rotator cuff in September 2001, as well as 
cortisone injections.  The letter concluded with the opinion 
that "the rotator cuff injury to the right shoulder is 
possibly related to the previous injury while in the 
military."

X-ray examination of the right shoulder in October 2004 
revealed demineralization, a slight narrowing of the 
glenohumeral joint space, surgical absence of the distal 
right clavicle, and four anchor screws in the right humeral 
head.  The impression was postoperative changes in the right 
shoulder and distal clavicle.  The report concluded with a 
diagnosis of slight degenerative changes radiologically shown 
with narrowing of the glenohumeral joint, bilateral 
shoulders.

At his September 2005 hearing before the RO, the Veteran 
testified that he injured his right shoulder when he fell 
between a trailer hitch.  He stated that both of his 
shoulders hit the trailer hitch, but his head did not hit it.  
The Veteran testified that he reported his injuries at the 
medical clinic at Fort Hood, but that there are no records of 
this event.  The Veteran further testified that he had not 
sustained any injuries since that accident, and that the 
report of a right shoulder injury following a motorcycle fall 
was inaccurate in that he fell off of a motor scooter and 
merely scratched his shoulder on gravel.  

The Veteran has also submitted lay statements in support of 
his claim.  The Veteran has reported, on numerous occasions, 
that he injured his right shoulder during service, and that 
his current right shoulder disorder is related to his 
inservice injury.  Also, in an August 2003 statement, Col. 
M.F. reported that the Veteran fell one night during 
exercises.  Col. M.F. also noted that he could not recall the 
exact details of the Veteran's fall, but that the Veteran's 
arm was in a sling after the fall.  An August 2003 statement 
from S.S. reveals that the Veteran reported that he injured 
his right shoulder during service.  A September 2003 
statement from M.E.B. reflects that the Veteran reported that 
his right shoulder disorder was an "old war injury."  A 
December 2004 statement from the Veteran's wife reflects that 
the Veteran injured both of his shoulders when he fell from 
the back of a truck.  She noted her recollection that the 
Veteran complained of shoulder pain and could not use his arm 
thereafter.  In addition, she reported her belief that the 
Veteran's injuries were received in the military.

After careful consideration of the evidence of record, the 
Board finds that the evidence does not support a finding of 
service connection for a right shoulder 


disorder.  A current diagnosis of a right shoulder disorder 
is of record.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In addition, the Veteran's service treatment 
records reflect complaints of right shoulder pain during 
service.  Specifically, a June 1983 treatment record reveals 
that the Veteran injured his right shoulder when he fell on 
it while riding a motorcycle.  Moreover, service treatment 
records note complaints of right shoulder pain in July 1964, 
and a finding of right shoulder bursitis in 1958.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury).  

The Board acknowledges the Veteran's argument that he injured 
his right shoulder when he fell off of the back of a truck in 
service in January 1983.  Although the Veteran's service 
treatment records reflect treatment for a left shoulder 
injury in January 1983, and that the Veteran reported falling 
off of the back of a truck at that time, the treatment 
records are silent as to any treatment for a right shoulder 
disorder at that time.  Further, Col. M.F.'s August 2003 
statement that the Veteran wore his arm in a sling after 
falling one night during exercises does not indicate that the 
Veteran injured his right shoulder at that time.  Indeed, 
Col. M.F. did not specify whether the Veteran's right or left 
arm was in a sling, and the medical evidence from that time 
reflects that the Veteran injured his left, and not his 
right, shoulder.  The Veteran has also provided inconsistent 
statements with regard to whether he sought medical treatment 
for his claimed right shoulder injury after falling from the 
truck.  During the December 2003 VA examination, the Veteran 
stated that he received treatment for his left shoulder, but 
not his right shoulder, after the fall.  In contrast, the 
June 2004 private treatment record and the transcript of the 
September 2005 RO hearing reflect that the Veteran reported 
that he did seek medical treatment for his right shoulder 
after the fall, but that there were no records of this.  
Thus, as the contemporaneous medical evidence of record and 
the buddy statements submitted in support of the Veteran's 
claim do not corroborate the Veteran's contention that he 
injured his right shoulder when he fell from a truck in 
January 1983, and because the Veteran's statements with 
regard to the medical treatment 


received after the claimed injury are inconsistent, the Board 
does not find the Veteran's statements that he injured his 
right shoulder when he fell from a truck in January 1983 to 
be credible.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (2006) (noting that the Board must determine whether 
lay evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical evidence, 
although that alone may not bar a claim for service 
connection).  Nevertheless, the Veteran's service treatment 
records show that he injured his right shoulder after a 
motorcycle fall in June 1983 with complaints of right 
shoulder pain in July 1964 and a notation of right shoulder 
bursitis in 1958.  See Hickson, 12 Vet. App. at 253.

However, the remaining evidence of record does not support a 
nexus between any right shoulder injury in service and the 
Veteran's current right shoulder injury.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability).  Notably, the Board 
affords more probative value to the December 2003 VA medical 
opinion than the July 2004 private medical opinion.  See 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); 
Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the 
Board must analyze the credibility and probative value of the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
Veteran).  

The July 2004 private medical opinion that the Veteran's 
right shoulder disorder "is possibly related to the previous 
injury while in the military" lacks the definitive 
conclusion required for a medical opinion to be considered 
probative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (finding that medical evidence which merely indicated 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
see also Obert v. Brown, 5 Vet. App. 30 (1993)(holding that a 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
nexus).  Moreover, the opinion provided no 


supporting analysis or rationale.  See Bloom v. West, 12 Vet. 
App. 185 (1999) (noting that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  The Board finds that the July 2004 private 
medical opinion to be speculative.  It is therefore of little 
evidentiary value and amounts to what in essence is 
"nonevidence" of an etiological relationship to service.  
See Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding 
that where a physician is unable to offer a definite causal 
relationship that opinion may not be utilized in establishing 
service connection as such an opinion is nonevidence).  

In contrast, the December 2003 VA medical opinion that the 
Veteran's right shoulder disorder is not related to service 
has significant probative value because it was based on a 
review of the claims file and examination of the Veteran, and 
the examiner recited the relevant history and facts.  
Although a thorough analysis was not provided, the examiner's 
explanation is sufficient to establish the basis for the 
opinion provided.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302-04 (2008) (noting that review of the claims file by a VA 
examiner does not automatically render the opinion 
persuasive, because the central issue is whether the examiner 
was informed of the relevant facts in rendering a medical 
opinion).  Thus, the Board finds the July 2004 private 
medical opinion of questionable probative value and attaches 
more weight to the December 2003 VA examiner's opinion.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding 
that the Board may appropriately favor the opinion of one 
medical authority over another).

Moreover, the first evidence of any complaints or diagnoses 
of a right shoulder disorder was in July 2001, over 15 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for 


which there is no clinical documentation of disorder).  In 
addition, the Veteran has not alleged that he has had 
continuous right shoulder symptomatology since service 
discharge.

The Board recognizes that the Veteran has expressed 
dissatisfaction with the December 2003 VA examination, as it 
was conducted by a nurse practitioner, as opposed to a 
physician.  However, there is no inherent requirement that 
only certain types of medical personnel perform VA 
examinations.  See 38 C.F.R. §§ 3.159, 3.326.  Instead, the 
Board is required to review a VA examiner's findings in order 
to determine whether they constitute sufficient and competent 
medical evidence as to the claim at issue.  Further the Court 
of Appeals for Veterans Claims has discussed the probative 
value to be placed on statements prepared by nurses, finding 
generally that a nurse's statement has probative value.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 
9 Vet. App. 109, 114-15 (1996); see also Williams v. Brown, 4 
Vet. App. 270, 273 (1993) (finding that a nurse's statement 
may constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment).  

Additionally, although the Veteran's statements and those of 
M.E.B., Col. M.F., S.S., and the Veteran's wife are competent 
evidence of what symptoms of a right shoulder disorder the 
Veteran experienced since service discharge, the Veteran, 
M.E.B., Col. M.F., S.S., and the Veteran's wife are not 
competent to provide complex medical opinions regarding the 
etiology of his current right shoulder disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Barr, 21 
Vet. App. at 307 (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  
Moreover, the December 2003 VA examiner considered the 
Veteran's reported symptoms since service discharge in 
formulating his medical opinion.  Accordingly, as there is no 
probative medical evidence that the Veteran's right shoulder 
disorder is related to service, service connection is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


